DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-14, 16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims state that the scanned document is transferred from the MFP to the personal device. According to applicant’s disclosure, the link to the document is on the server. This would mean that the scanned document is stored on the server and therefore obtained from the server. Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 currently depends on canceled claim 6. It is clear that this should depend on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maynard (US 2016/0224680) in view of Huang (US 2014/0002857) further in view of Saylor (US 9,565,175) further in view of Panda (US 20170257517).

Regarding Claim 1, Maynard teaches a method for direct and automatic transferring of a scanned document from a multi- function device to a personal device of a user (Paragraph 1), the method comprising:
at the multi-function device:
receiving a document for scanning from the user (Paragraph 14, wherein a user places a document on the MFP to be scanned);
scanning the received document to generate a scanned document (Paragraphs 14 and 15, wherein the document is scanned accordingly);
upon completion of the scanning, generating a pre-defined code corresponding to the scanned document (Paragraphs 17 and 18, wherein the QR code is generated corresponding to the URL of the image);
displaying the pre-defined code on a user interface of the multi-function device (Paragraphs 18 and 19, wherein the QR code is displayed for the mobile device to scan), which comprises a link to download the scanned document (Paragraphs 19 and 20, wherein upon scanning the code, the document is retrieved);
receiving a request to scan the displayed pre-defined code via the personal device of the user (Paragraph 19, wherein the user scans the QR code); and
upon successful scanning of the pre-defined code, automatically transferring the scanned document from the multi-function device to the personal device of the user (Paragraphs 18 and 19, wherein the image of the document is retrieved by the mobile device).
Maynard does not teach automatically transferring the scanned document from the multi-function device to the personal device of the user without requiring any intermediate destination, wherein automatically transferring the scanned document from the multi-function device to the personal device of the user comprises automatically transferring the pre-defined code, from the multi-function device to the personal device of the user; and
displaying an option to share the pre-defined code with one or more other users on the user interface of the multi-function device.
Huang does teach automatically transferring the scanned document from the multi-function device to the personal device of the user without requiring any intermediate destination (Paragraph 35, wherein the scanned data can be transferred to the mobile device directly from the MFP).
Maynard and Huang are combinable because they both deal with scan to mobile communication.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Maynard with the teachings of Huang for the purpose of allowing for the user to immediately receive the image data (Huang: Paragraph 35).
Maynard in view of Huang does not teach wherein automatically transferring the scanned document from the multi-function device to the personal device of the user comprises automatically transferring the pre-defined code, from the multi-function device to the personal device of the user;
displaying an option to share the pre-defined code with one or more other users on the user interface of the multi-function device.
Saylor does teach displaying an option to share the pre-defined code with one or more other users on the user interface (Column 9, lines 41-67, wherein the document can be shared based on the selection of a QR code by the user. This is a selection of sharing the QR code by the user. The interface is being of the MFP is described by Maynard accordingly).
Maynard and Saylor are combinable because the applications both deal sharing documents.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Maynard in view of Huang with the teachings of Saylor for the purpose of easily allowing sharing of the document through suitable and compatible means between the devices (Saylor: Column 9, lines 41-43).
Maynard in view of Huang further in view of Saylor does not teach wherein automatically transferring the scanned document from the multi-function device to the personal device of the user comprises automatically transferring the pre-defined code, from the multi-function device to the personal device of the user.
Panda does teach wherein automatically transferring the scanned document from the multi-function device to the personal device of the user comprises automatically transferring the pre-defined code, from the multi-function device to the personal device of the user (Paragraphs 111 and 140, wherein the QR code can be sent back to the mobile phone from the image forming apparatus, which can include the server).
Maynard and Panda are combinable because the applications both deal sharing documents.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Maynard in view of Huang further in view of Saylor with the teachings of Panda for the purpose of more efficiently gathering a document for image processing (Panda: Paragraph 5).

Regarding Claim 2, Maynard further teaches wherein the pre-defined code comprises a link to a location where the scanned document is stored (Paragraphs 17 and 18, wherein a URL is generated).

Regarding Claim 3, Maynard further teaches at the multi-function device, authorizing the user (Paragraph 5, wherein the user can be authorized).

Regarding Claim 4, Saylor further teaches at the multi-function device, sharing the pre-defined code generated corresponding to the scanned document with the one or more other users based on an input received from the user via the displayed option on the user interface (Column 9, lines 41-67, wherein the document can be shared based on the selection of a QR code by the user. This is a selection of sharing the QR code by the user. The interface is being of the MFP is described by Maynard accordingly).
Maynard and Saylor are combinable because the applications both deal sharing documents.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Maynard in view of Huang with the teachings of Saylor for the purpose of easily allowing sharing of the document through suitable and compatible means between the devices (Saylor: Column 9, lines 41-43).

Regarding Claim 5, Maynard further teaches automatically downloading the scanned document to respective personal devices of the one or more other users, after successful scanning of the pre-defined code via respective personal devices of the one or more other users (Paragraph 20, wherein upon scanning the code, the document is retrieved).

Regarding Claim 7, Maynard further teaches wherein the personal device automatically accesses the link included in the pre-defined code to download the scanned document on the personal device of the user (Paragraphs 19 and 20, wherein upon scanning the code, the document is retrieved).

Regarding Claim 8 Maynard further teaches, sending the pre-defined code to the user (Paragraph 20, wherein the QR code can be shared by being sent to the device).

Regarding Claim 11, Maynard does not teach wherein the controller pairs the personal device of the user with the multi-function device when a request to scan the displayed pre-defined code is received from the personal device of the user.
Huang does teach wherein the controller pairs the personal device of the user with the multi-function device when a request to scan the displayed pre-defined code is received from the personal device of the user (Paragraph 31, wherein the MFP is connected to the mobile phone. This means that the devices are paired).
Maynard and Huang are combinable because they both deal with scan to mobile communication.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Maynard with the teachings of Huang for the purpose of allowing for the user to immediately receive the image data (Huang: Paragraph 35).

Claim 9, 10, and 12-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maynard (US 2016/0224680) in view of Saylor (US 9,565,175) further in view of Panda (US 20170257517).

Regarding Claim 9, Maynard teaches a multi-function device for direct transferring a scanned document to a personal device of a user (Paragraph 1), the multi-function device comprising:
a scanner for generating a scanned document corresponding to a document received for scanning (Paragraph 14, wherein a user places a document on the MFP to be scanned);
a code generator for generating a pre-defined code corresponding to the scanned document (Paragraphs 17 and 18, wherein the QR code is generated corresponding to the URL of the image);
a user interface for displaying the pre-defined code to the user (Paragraphs 18 and 19, wherein the QR code is displayed for the mobile device to scan); and
a controller for:
receiving a request to scan the displayed pre-defined code via the personal device of the user (Paragraph 19, wherein the user scans the QR code), which comprises a link to download the scanned document (Paragraphs 19 and 20, wherein upon scanning the code, the document is retrieved); and
upon successful scanning of the pre-defined code, automatically transferring the scanned document to the personal device of the user (Paragraphs 18 and 19, wherein the image of the document is retrieved by the mobile device).
Maynard does not teach automatically transferring the scanned document from the multi-function device to the personal device of the user comprises automatically transferring the pre-defined code, from the multi-function device to the personal device of the user;
displaying an option to share the pre-defined code with one or more other users.
Saylor does teach displaying an option to share the pre-defined code with one or more other users (Column 9, lines 41-67, wherein the document can be shared based on the selection of a QR code by the user. This is a selection of sharing the QR code by the user).
Maynard and Saylor are combinable because the applications both deal sharing documents.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Maynard with the teachings of Saylor for the purpose of easily allowing sharing of the document through suitable and compatible means between the devices (Saylor: Column 9, lines 41-43).
Maynard in view of Saylor does not teach automatically transferring the scanned document from the multi-function device to the personal device of the user comprises automatically transferring the pre-defined code, from the multi-function device to the personal device of the user.
Panda does teach wherein automatically transferring the scanned document from the multi-function device to the personal device of the user comprises automatically transferring the pre-defined code, from the multi-function device to the personal device of the user (Paragraphs 111 and 140, wherein the QR code can be sent back to the mobile phone from the image forming apparatus, which can include the server).
Maynard and Panda are combinable because the applications both deal sharing documents.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Maynard in view of Saylor with the teachings of Panda for the purpose of more efficiently gathering a document for image processing (Panda: Paragraph 5).


Regarding Claim 10, Maynard further teaches wherein the pre-defined code comprises a link to a location where the scanned document is stored (Paragraphs 17 and 18, wherein a URL is generated).

Regarding Claim 12, Maynard further teaches wherein the controller authorizes the user before providing access to the scanned document (Paragraph 5 and 19, wherein in order to access the document the security information is needed).

Regarding Claim 13, Saylor further teaches wherein the controller shares the pre-defined code generated corresponding to the scanned document with one or more other users based on an input received from the user via the displayed option on the user interface (Column 9, lines 41-67, wherein the document can be shared based on the selection of a QR code by the user. This is a selection of sharing the QR code by the user).
Maynard and Saylor are combinable because the applications both deal sharing documents.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Maynard with the teachings of Saylor for the purpose of easily allowing sharing of the document through suitable and compatible means between the devices (Saylor: Column 9, lines 41-43).

Regarding Claim 14, Maynard further teaches wherein the personal devices of the one or more other users automatically download the scanned document, after successful scanning of the pre-defined code via their respective personal devices (Paragraph 20, wherein upon scanning the code, the document is retrieved).

Regarding Claim 16, wherein the personal device automatically accesses the link in the pre-defined code to download the scanned document on the personal device of the user (Paragraphs 19 and 20, wherein upon scanning the code, the document is retrieved).

Regarding Claim 18, Maynard teaches a system (Paragraph 1), comprising:
a multi-function device having one or more components for:
receiving a document for scanning from a user (Paragraph 14, wherein a user places a document on the MFP to be scanned);
scanning the received document to generate a scanned document (Paragraphs 14 and 15, wherein the document is scanned accordingly);
upon completion of the scanning, generating a pre-defined code corresponding to the scanned document (Paragraphs 17 and 18, wherein the QR code is generated corresponding to the URL of the image);
displaying the pre-defined code on a user interface of the multi-function device (Paragraphs 18 and 19, wherein the QR code is displayed for the mobile device to scan);
receiving a request to scan the displayed pre-defined code via a personal device of the user (Paragraph 19, wherein the user scans the QR code), which comprises a link to download the scanned document (Paragraphs 19 and 20, wherein upon scanning the code, the document is retrieved); and
upon successful scanning of the pre-defined code, automatically transferring the scanned document from the multi-function device to the personal device of the user (Paragraphs 18 and 19, wherein the image of the document is retrieved by the mobile device);
and a personal device (Paragraph 11 and element 16, wherein there is a mobile computing device) communicatively coupled to the multi-function device using the pre-defined code (Paragraphs 14-20, wherein the MFP can send the document to the mobile phone, so they are communicatively coupled), the personal device having one or more components for:
sending the request to scan the pre-defined code displayed on the user interface of the multi-function device (Paragraph 19, wherein the code is scanned); and
upon successful scanning of the pre-defined code, automatically downloading the scanned document on the personal device of the user (Paragraphs 18 and 19, wherein the image data is accessed accordingly).
Maynard does not teach automatically transferring the scanned document from the multi-function device to the personal device of the user comprises automatically transferring the pre-defined code, from the multi-function device to the personal device of the user; 
displaying an option to share the pre-defined code with one or more other users on the user interface of the multi-function device.
Saylor does teach displaying an option to share the pre-defined code with one or more other users on the user interface (Column 9, lines 41-67, wherein the document can be shared based on the selection of a QR code by the user. This is a selection of sharing the QR code by the user. The interface is being of the MFP is described by Maynard accordingly).
Maynard and Saylor are combinable because the applications both deal sharing documents.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Maynard with the teachings of Saylor for the purpose of easily allowing sharing of the document through suitable and compatible means between the devices (Saylor: Column 9, lines 41-43).
Maynard in view of Saylor does not teach automatically transferring the scanned document from the multi-function device to the personal device of the user comprises automatically transferring the pre-defined code, from the multi-function device to the personal device of the user.
Panda does teach wherein automatically transferring the scanned document from the multi-function device to the personal device of the user comprises automatically transferring the pre-defined code, from the multi-function device to the personal device of the user (Paragraphs 111 and 140, wherein the QR code can be sent back to the mobile phone from the image forming apparatus, which can include the server).
Maynard and Panda are combinable because the applications both deal sharing documents.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Maynard in view of Saylor with the teachings of Panda for the purpose of more efficiently gathering a document for image processing (Panda: Paragraph 5).

Regarding Claim 19, Maynard further teaches wherein automatically transferring the scanned document to the personal device of the user comprising sending the pre-defined code having a link to download the scanned document on the personal device of the user (Paragraphs 19 and 20, wherein upon scanning the code, the document is retrieved).

Regarding Claim 20, Maynard further teaches wherein the personal device automatically accesses the link included in the pre-defined code to download the scanned document on the personal device of the user (Paragraphs 19 and 20, wherein upon scanning the code, the document is retrieved).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699